Citation Nr: 0509670	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for a lumbosacral strain.

Entitlement to service connection for a left shoulder strain


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to December 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for a 
lumbosacral strain and a left shoulder strain.

On July 2003 the veteran perfected his appeal and elected to 
have the case decided without a hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records reflect that the veteran experienced 
low back and left shoulder pain while on active duty.  A 
service medical report dated in November 1997 includes a 
notation that the veteran experienced back pain while lifting 
boxes at work.  He had also experienced pain during a 
basketball game a week prior to the consultation.  He was 
diagnosed with low back strain and muscle spasm.  

A service medical report shows that the veteran injured his 
left shoulder in November 2000 and was diagnosed with a left 
shoulder strain.  In a service medical report dated in 
September 2001, the veteran reported experiencing back and 
left shoulder pain while exercising.  He indicated that the 
pain had worsened since his most recent medical assessment.  

The veteran applied for VA compensation benefits in November 
2002.  He was scheduled for a VA examination in December 
2002.  The notice was sent to the veteran's address of 
record, which was identical to the one on his earlier 
received application for VA compensation.  The veteran failed 
to report for the VA examination.  A January 2003 report of 
contact indicates that the RO's attempt to contact the 
veteran by means other than correspondence was unsuccessful.  

Post-service VA medical records dated from November 2002 show 
that the veteran gave a history of a left shoulder injury 
with minimal limitation.  

The RO issued a decision in July 2003 denying the veteran's 
claims.  Following receipt of a timely notice of 
disagreement, the RO issued a statement of the case (SOC) in 
June 2003.  The SOC contained regulations informing the 
veteran of VA's duty to provide assistance in developing 
claims, as well as the veteran's need to cooperate with VA 
examinations pursuant to 38 C.F.R. § 3.655.  A review of the 
case file reveals that these notices had not been previously 
provided to the veteran.  The SOC was sent to the veteran's 
address of record as it appeared on his application for VA 
compensation form  (Form 21-526).  

In July 2003, a month after the issuance of the SOC, the 
veteran perfected his appeal by submitting a VA 9 form.  In 
this substantive appeal, he provided a contact address 
different than the RO's address of record.  The RO mailed a 
Veterans Claims Assistance Act (VCAA) letter to the veteran 
in August 2003.  It was mailed to the address that appeared 
on the veteran's application for VA compensation form rather 
than the address the veteran subsequently provided in the VA 
9 form.  

In this case, while the RO included 38 C.F.R. § 3.159 in its 
statement of the case and sent a VCAA letter following the 
issuance of the January 2003 rating decision, all of the 
duties to notify the veteran under VCAA were not met, to 
include being informed of the evidence that VA would obtain 
on his behalf, and the evidence that the veteran is 
responsible for furnishing himself.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (the VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  In order to comply under 
the VCAA, the veteran must be notified as to what he must 
show to prevail in this claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  Id.  
Moreover, it is possible that the veteran never received the 
June 2003 SOC as the record reflects that he changed his 
address between the time he filed his notice of disagreement 
in February 2003 and the filing of the VA 9 form in July 
2003.  

The provisions of 38 C.F.R. § 3.1(q) (2004) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  There is evidence that 
the veteran's address has changed.  To the extent that the 
veteran has changed addresses without informing VA, it is 
well established that it is the claimant's responsibility to 
keep VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry.   If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  However, in this case, while the veteran did not 
submit a change of address form, the VA 9 form of July 2003 
that provided a different address effectively notified the RO 
of the new contact address.  

In view of the foregoing, it is the Board's judgment that the 
RO should ascertain the veteran's current address, ensure 
compliance with the duty to notify and assist provisions of 
VCAA and afford the veteran another opportunity to report for 
a VA compensation examination for the purpose of determining 
the nature and etiology of any current back and left shoulder 
disabilities that may be present.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should ascertain the veteran's 
current address, review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims for service connection for a 
lumbosacral strain and a  left shoulder 
strain, of the impact of the notification 
requirements on his claims.
 
2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a low back or left 
shoulder disability.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  
  
3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the nature, etiology and 
approximate onset date of any back and 
left shoulder conditions that may 
currently be present.
 
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
and post-service medical records.  

Following a review of all of the relevant 
medical records in the claims file, to 
include the service medical records and 
post-service medical records; obtaining a 
history from the veteran, the orthopedic 
examination, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any back and left 
shoulder disabilities that are currently 
present began during service or are 
otherwise linked to any incident of 
active duty (e.g., trauma).  
 
The clinician is also requested to provide 
a rationale for any opinion expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for a lumbosacral 
sprain and a left shoulder sprain with 
consideration of all of the evidence 
obtained since the issuance of the SOC 
issued in June 2003.

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC), which should contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
June 2003 SOC.  A reasonable period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




